453 F.2d 384
Johnnie Mack ROBINSON, Petitioner-Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Respondent-Appellee.
No. 71-2599 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 7, 1972.Rehearing Denied Feb. 16, 1972.

Johnnie Mack Robinson,pro se.
Crawford C. Martin, Atty. Gen. of Texas, Guy C. Fisher, Asst. Atty. Gen., Austin, Tex., Nola White, First Asst. Atty. Gen., Alfred Walker, Executive Asst. Atty. Gen., Robert C. Flowers, Asst. Atty. Gen., Austin, Tex., for respondent-appellee.
Before BELL, AINSWORTH, and GODBOLD, Circuit Judges.
PER CURIAM:


1
This appeal by a Texas state prisoner is from the denial of the relief sought in the district court in a petition for writ of habeas corpus.  We affirm.


2
Robinson is serving a sentence entered on a plea of guilty in the state court system to murder.  His contentions in the district court as well as in the Texas habeas court were that he did not waive his right to confront and cross-examine witnesses; that his plea of guilty was coerced because of pain; that he had taken pills for a headache and did not know what he was doing at the time of the homicide with which he was charged; and that he was denied the effective assistance of counsel.  An evidentiary hearing was held in the state habeas court.  The result was that there was evidence to the contrary as to each of the contentions asserted.  Findings of fact were entered against Robinson in support of the order denying him relief.


3
The district court reached the conclusion that the findings of fact made in the state habeas court were amply supported by the record and thereupon adopted the findings.  Townsend v. Sain, 1963, 372 U.S. 293, 313, 83 S. Ct. 745, 9 L. Ed. 2d 770.  Further following the teaching of Townsend v. Sain, the district court then made its own conclusions of law with respect to each of the contentions and found them to be without merit.  We have examined the state record as well as the conclusions of law of the district court.  We find no error.


4
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I